The only matter to which we care to refer is the complaint of appellant found in bill of exception number two, that on cross-examination of him as a witness counsel for the State asked if he had not been charged in the justice court with disturbing the peace, and also plead guilty in said court to stealing gasoline. Over objection he answered in the affirmative. As we undertook to point out in our original opinion reference to other offenses came into the record in the following manner. Appellant had filed an application for suspended sentence. On cross-examination of appellant's character witnesses who had given him a good reputation, they were asked if they had heard of a number of charges against appellant in the courts, two of them being the ones referred to in bill of exception number two. The cross-examination last mentioned *Page 425 
was permissible, not for the purpose of establishing the truth of such charges or of using specific acts of misconduct to defeat appellant's plea for suspended sentence but, for the purpose of affecting the weight of the evidence given by the character witnesses. Johnson v. State, 91 Tex. Crim. 582,241 S.W. 484; Bowman v. State, 98 Tex.Crim. Rep.,265 S.W. 1038; Skelton v. State, 106 Tex.Crim. Rep.,291 S.W. 238; Wright v. State, 98 Tex.Crim. Rep.,266 S.W. 783. When appellant took the witness stand he on direct examination went into the charges and offenses which the character witnesses had been asked if they had heard of, and undertook to excuse himself and minimize such charges and offenses and lay the blame therefor on others. Under the circumstances the court committed no error in permitting the State to cross-examine him regarding such matters. Nothing in our original opinion was intended to change the rules of evidence regarding proof of other offenses to impeach a defendant, or other witness, nor to authorize proof of specific offenses or acts of misconduct to affect an accused's efforts to secure a suspended sentence.
The motion for rehearing is overruled.
Overruled.